Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. §1350 (as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002), I Carolyn Hunter, the undersigned President and Chief Financial Officer ofPraco Corporation(the “Company”), hereby certify that the Annual Report on Form 10-K of the Company for the year endedJune 30, 2012 (the “Report”) fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. PRACO CORPORATION Date: September 28, 2012 By: /s/ Carolyn Hunter Carolyn Hunter President and Chief Financial Officer (Principal executive officer and principal financial and accounting officer)
